Title: To George Washington from William Galvan, 24 December 1780
From: Galvan, William
To: Washington, George


                        
                            Sir
                            West Point 24th december 1780.
                        
                        I am loth to intrude on your Excellency but my particular circumstances and your benevolence will be my
                            apology.
                        The New arrangement of the Inspector’s department admits of an inspector to the Cavalry and I once more take
                            the liberty to Sollicit that place.
                        I am the more emboldened to claim it, as by the New Constitution of the Army every regiment of Cavalry is now
                            mixed of horse and foot, a Circumstance which perfectly Suits the Constant Study which I have made of the discipline and
                            Manoeuvres of both—your Excellency has been pleased to approve my Specimens for the manoeuvres of the Cavalry: the Success
                            which has attended my efforts during the last Campain, in training the regiment of Light Infantry to which I was
                            appointed, will I hope equally intitle me to your Excellency’s confidence in regard to those of the infantry.
                        A Sufficient Knowledge of both your Excellency will undoubtedly find in Many officers, but the Constant
                            application and vigilance necessary to prepare those Corps for Solid Services the next Campain, will not perhaps be So
                            easily found, and are qualifications which I have always been anxious to display.
                        My not being invested with the rank necessary to hold that employ will perhaps be an objection, but your
                            Excellency’s recommendation to the board of war May Soon remove it, and your Excellency May recollect that it was your
                            opinion given to that board last year which fixed the rank I now hold. however, I received then their Solemn promise that
                            I should be promoted in the Course of two or three months (Such were their very words) and that promise, Monsieur
                            Delaluzerne to whom it was repeated, has in a Manner guaranteed. Notwithstanding this, I have hitherto made no
                            application, nor will I make any without your Excellency’s Consent and patronage, a Conduct which your Excellency knows I
                            have Always Strictly adhered to, and which I am firmly resolved never to deviate from.
                        The inclosed Certificate given me by the board of war when I had almost given up all hopes of being admitted
                            in the American Army, will prove to your Excellency that the rank of Lieutenant Colonel has always been the one I was
                            intitled to in the opinion of that board, and will remove every just Cause of any officer taking umbrage at my promotion.
                            I have the honour to be with profound respect
                        Sir Your Excellency’s Most obedient and Most humble servant
                        
                            Galvan
                        
                    